UNITED STATES COURT OF APPEALS

            FOR THE FIFTH CIRCUIT



                No.    96-11070

              Summary Calendar


             RONALD CRAIG HENRY,

                                    Plaintiff-Appellant,
                      VERSUS

      H. JEAN-LOUIS, Dr.; SHAFFER, Dr.;
    RONALD DREWRY, Warden, LOONEY, Major,

            Defendants-Appellees.
     __________________________________

                No. 97-10344

               Summary Calendar
     ___________________________________

             RONALD CRAIG HENRY,

                                    Plaintiff-Appellant,
                      VERSUS

         H. JEAN-LOUIS, DR., ET AL.,

                                    Defendants,

     H. JEAN-LOUIS, DR.,; SHAFFER, DR.,

                                    Defendants-Appellees.


Appeals from the United States District Court
      For the Northern District of Texas
       (1:96-CV-59-BA & 1:96-CV-59-C)
                July 2, 1997


                        1
Before JONES, DeMOSS and PARKER, Circuit Judges.
PER CURIAM:*

      Ronald Craig Henry, Texas state prisoner # 694744 requests

consolidation     of    appeals      and   permission     to   proceed     in   forma

pauperis (IFP) in the appeals arising out of the denial of his 42

U.S.C. § 1983 lawsuit.

      The district court dismissed a portion of the original suit

based on immunity of the defendants and Henry timely appealed.

Subsequently, the district court granted summary judgment on the

remaining claims and Henry appealed that ruling as well.

      It is ORDERED that the motion of appellant to consolidate case

number 97-10344 with case number 96-11070 is GRANTED.

      On   January     14,   1997,    this     court   held    Henry’s    appeal    in

abeyance for 30 days pending payment of the $105 filing fee or

submittal    of   the    required      documents       pursuant   to     the    Prison

Litigation Reform Act of 1995 (PLRA).                  Henry timely responded;

however, the documentation submitted by Henry covered the wrong

six-month period (July 1996 through December 1996).                      The correct

six-month period is February 1996 through July 1996 because Henry’s

notice of appeal was filed on August 23, 1996. See § 1915(a)(b).

      Therefore, Henry’s motion for leave to proceed IFP on appeal

is DENIED, and his appeal is DISMISSED for want of prosecution.


  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                           2
See   5th Cir. R. 42.3.    Should Henry wish to reinstate his appeal,

he is instructed to pay the $105 filing fee to the clerk of the

district   court   or     to   submit   the   appropriate   trust   fund

documentation within 30 days from the date of this order.

      MOTION FOR IFP DENIED.     APPEAL DISMISSED.




                                    3